 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo H.Denham and Geraldine A. Denham,d/b/a TheDenham CompanyandCreamery,CondenseryEmployees&Drivers Union,Local 517, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of America. Case20-CA-5734December 24, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn July 13, 1970, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitled case,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that those allegations bedismissed. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, No H. Denham and Geraldine A.Denham d/b/a The Denham Company, Hanford,California, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.3MEMBER JENKINS, dissenting, in part:Iagree with my colleagues' findings that Respon-dent engaged in conduct violative of Section 8(a)(1)and that Respondent violated Section 8(a)(5) bymaking unilateral changes in the terms and workingconditions of its employees. To remedy these viola-tions, I would, like my colleagues, direct Respondentto cease and desist from its unlawful conduct, makeitsemployees whole for any losses they may havesuffered by reason of the unilateral changes, and, ofcourse, bargain with the Union, upon request. I wouldnot, however, find unlawful Respondent's refusal toassume the collective-bargaining agreement negotiat-ed with the Union by Respondent's predecessor, norwould I require Respondent to honor that agreement.See my dissenting opinion inTheWilliam J. BurnsInternational Detective Agency, Inc.,182 NLRB No.50.iin affirming these findings,we do not rely on the Trial Examiner'sdiscussion regarding the March 1968 Welfare Agreement This agreementterminated in September 1968 and, therefore,itisnot pertinent to adetermination of the existence of a current contract However, there isample support in the record, for the TrialExaminer's finding that Swiftand the Unionhad a written agreement as to wages and money benefitsWe note a typographical error in the fifth sentence in fn 23 of the TrialExaminer'sDecision,which should correctly read "thatNardini'sregular2These findings and conclusions are based,in part,upon credibilitydeterminationsof the TrialExaminer to which the Respondent hasexceptedThe Trial Examiner's credibility findings are not contrary to theclear preponderance of all relevant evidence Accordingly,we find no basisfor disturbing those findingsStandardDry WallProducts,inc, 91 NLRB544, enfd 188 F 2d 362 (C A 3)9In footnote 31 of the Trial Examiner'sDecision substitute"20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This case wastried at Fresno, California, on February 26 and 27, March31, and April 1, 1970. The issues litigated were framed by acomplaint dated November 3, 1969,1 as amended, allegingthatNo H. denham and Geraldine A. Denham, d/b/a TheDenham Company, herein called the Company, violatedSection 8(a)(1) and (5) of the National Labor Relations Act,as amended, and an answer as amended, filed by theCompany, which admits many of the factual allegations ofthe complaint but denies that the Company violated theAct. The complaint, which was based on a charge filed onAugust 28 by the Creamery, Condensery Employees &DriversUnion, Local 517, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, herein called the Union,allegesin addition tovarious independent violations of Section 8(a)(1) of the Actthat the Company violated Section 8(a)(5) of the Act insubstance by refusing as a successor-employer to honor thebargaining obligations in effect between the Union andSwift& Company, herein called Swift. Specifically thecomplaint alleges that the Company unilaterally changedwages and employee benefits, bargained directly withemployees and refused to meet and bargain in good faith.All parties appeared at the hearing and were given fullopportunity to participate, to adduce relevant evidence, toexamine and cross-examine witnesses, to argue orally andto file briefs. Briefs which have been carefully considered'All dates arein 1969 unless otherwise specified187 NLRB No. 53 THE DENHAM COMPANYwere filed on behalfof the General Counsel and theCompanyIntroduction and IssuesFor many years, Swift operated an ice cream manufactur-ing and wholesale business at a plant located at 520 LaceyBoulevard inHanford,California,herein called theHanford plant On July 28 or 29, 1969, the Companypurchased the Hanford plant from Swift and since that timehas engaged in business at the Hanford plant as amanufacturer and wholesaler of ice cream and relatedproducts From the early 1940's until the sale of its plant,Swift maintained a relationship with the Union The exactnature of that relationship is one of the central issues in thiscase, but certain facts are not in dispute The answer admitsthat on or about July 28, 1969, when Swift sold the Hanfordplant to the Company, all production and maintenanceemployees and truckdnvers employed by Swift at theHanford plant, excluding office clerical employees, guards,and supervisors as defined in the Act, constituted a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act The answer alsoadmits that the same categories of employees employed bythe Company at the Hanford plant constitute an appropri-ate unit In addition, the parties stipulated at the hearingthat since on or about July 28, 1969, the Companyperformed substantially the same manufacturing, distribut-ing, and sales functions, with respect to ice cream and icecream products as was previously performed by Swift andthat the Company utilized substantially the same equip-ment at the same location Some evidence was introducedto indicate that after the purchase, the Company expandedfrom Swift's operation by bottling a soft drink known asButchie Boy and by distributing frozen turkeys It is clearfrom that testimony, however, that these innovations were avery minor part of the Company's business and that theHanford plant was under Swift and continued under theCompany as primarily an ice cream manufacturingestablishmentThe answer further admits that a majority of theCompany's employees performing manufacturing, distrib-uting,and sales functions were, and are, the formeremployees of Swift employed in the bargaining unitdescribed above Respondent's Exhibit 5 shows the namesof 13 employees of Swift in the bargaining unit for whompayments were made for the Union's pension plan forhours worked in the month which ended with the sale of theHanford plant to the Company No H Denham, who wasthe manager for Swift at the Hanford plant for several yearsimmediately prior to the sale and who became the ownerand manager of the Company at the time of the sale,admitted in his testimony that Respondent's Exhibit 5showed all of the nonsalaried and nonsupervisory employ-ees just before the Company purchased the facility, thatthese were the same employees who became employees ofthe Company the following day and that there was nosubstantial change in the employee complement when theCompany took over At another point in his testimony,2Paragraph XII(a) of the complaint which alleges that the Companyengaged in surveillance of employees union activities was dismissed at theend of the General Counsels case on the unopposed motion of the435Denham admitted that all of these employees weremembers of the Union This credible testimony isconsistentwith that of the union representatives andemployees and there is no contradictory evidenceThus, many of the background facts in this case are not indispute The Company bought Swift's ice cream manufac-turingplantatHanford,California,and continuedmanufacturing ice cream at the same location withsubstantially the same machinery, equipment, and employ-ee complement The sale changed Denham's status fromthe manager for Swift at the Hanford plant to the managerand owner of that plant In addition, at the time of the sale,allof Swift's employees in an appropriate production andmaintenance unit were members of the Union It is alsoundisputed that shortly after the Company purchased thebusiness from Swift, the Company lowered the wages ofmany of the employees, reduced their vacations, abolishedcontributions toward a pension plan, and reduced the scopeof their employer-financed health insurance benefitsThe Company raised a numberof issuesas part of itsdefense and contended (1) that the Union approved of thechanges implemented by the Company, (2) that even ifunder the noncontested facts it were found to be asuccessor to Swift, it had no obligation to honor anybargaining relationship that Swift had with the Unionbecause (a) even though Swift followed the industrypractice with regard to wages and benefits, Swift did notbargain with the Union and had no contract, either oral orin writing, with the Union, (b) the Union was unlawfullyassisted by Swift, (c) a majority of employees in thebargaining unit renounced the Union shortly after thepurchase, (d) the Union's actions with regard to Swift weresuch as to preclude good-faith bargaining and thereforerelieved the Company of any duty to bargainThough the Company does not contest the fact that amajority of the employees in the unit were members of theUnion at the time of the sale, the Company is in effectassertingthat the Union did not represent an uncoercedmajority of the employeesThe Company contends that a majority of the employeesrenounced the Union shortly after the purchase Thecomplaint alleges and the answer denies that the Companysought to undermine the Union in violation of Section8(a)(1) of the Act by giving the impression of surveillance ofunion activities, by threatening to close the plant unless theemployees abandoned the Union, by promising theemployees increased wages to induce them to abandon theUnion, by interrogating employees, and by promisingemployees assistance in obtaining withdrawal cards fromthe Union 2Upon the entire record3 of the case and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYAs indicated above, the Company purchased Swift'sCompany3Certain corrections in the transcript are duly noted 436DECISIONSOF NATIONALLABOR RELATIONS BOARDHanford plant on or about July 28, 1969. The complaintalleges andthe answer, as amended, admits that during theperiod from July 28, 1969, through October 27, 1969, in thecourse and conduct of its business operations, theCompany receivedin excessof $25,000 for ice creamproducts supplied under contract with the United StatesArmy at Fort Ord, California, and the United States Navyat the naval air station at Leemore, California, and thatprojected on an annual basis, the Company's revenues fromits sales tothe United States Army and the United StatesNavy for a 12-month period could reasonably be expectedto exceed $100,000. By the opening of the hearing, theCompany had further actual experience and it wasstipulated that during the period October 1, 1969, throughFebruary 20, 1970, the Company supplied the U.S. Army inFort Ord, California, ice cream and ice cream productsvalued at approximately $70,000. It was further stipulatedthat the Company is the sole exclusive supplier of ice creamand ice cream products to the United States Army at FortOrd on a regular and usually daily basis pursuant to acontract with the United States Government and that theUnited States Army at Fort Ord, California, annuallypurchases over $100,000 worth of goods directly fromsuppliers located outside the State of California.The basic jurisdictional standards established by theBoard are set forth in the case ofSiemons Mailing Service,Inc.,122 NLRB 81. In that case the Board held that anemployer will meet the Board's jurisdictional standards ifthrough an indirect outflow of goods it sells goods orservices valued at over $50,000 to users meeting any of theBoard's jurisdictional standards except indirect outflow orindirect inflow. However, in that case the Board also said,"We will also continue our past practice of treatingsales ofgoods or services to enterprises or organizations which arethemselvesexempted from the Board's jurisdiction asindirect outflow, where such enterprises' or organizations'operations are of the magnitude necessary for assertion ofjurisdiction over comparable nonexempt organizations."The United States Army is an exempt organization undertheAct. It is of such a magnitude that a comparablenonexempt organization would certainly be subject to theBoard's jurisdiction.As the Company has sold goodsvalued in excess of $50,000 to the U.S. Army at Fort Ordduring the past year and the Army at that location annuallypurchases goods valued at over $100,000 directly fromsuppliers located outside of California, the Company meetsthe Board's jurisdictional standards. St.Francis Pie Shop,Inc.,172 NLRB No. 16;Wayne R. Sherwood d/b/a GroundsService,130 NLRB No. 165.44 In view of this finding,it is unnecessary to consider either the GeneralCounsel's alternativetheory thatthe Board should assert jurisdiction on theground that theCompany'soperations have a substantial impact onnationaldefenseor the allegation in the amended complaint thatjurisdiction can bebased on theCompany's projectedbusinesswithChallenge Cream and ButterAssociation.SAt that time,'the Unionwas partof Local 431of theTeamsters6The detailsof this understanding are discussedmore fully,infraThoughthe industrycontracts for the prioryearswerenot put inevidence,the contractsfrom 1966 to1968 and from1968 to 1970 each havea clause which statesArticle 55,More Favored ConditionsSection 1Ifind that the Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thatthe Unionisa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Relationship Between Swift and the Union1.The bargaining relationshipIn the early part of 1940, the Union undertook anorganizational drive at Swift's Hanford plant.5 Ted C.Wills, the secretary-treasurer of the Union, discussed theUnion with the employees, received authorization cardsdesignatingthe Union as the collective-bargaining agent forthem and showed the cards to the local manager of Swift.After negotiations, agreement was reached and a collective-bargaining agreement was signed. This agreement was thesameas the one the Union had with other members of thedairy industry with regard to wages, hours, and workingconditions except that the contract with Swift did not havea union shop provision. The Union agreed to the omissionof the union shop clause because Swift's national policy, astold toWills by the Swift manager, was not to enter anycollective-bargainingagreementwhich contained a unionshop clause.However, the Union and Swift had anunderstanding outside the contract that all employees in thebargaining unit would be members of the Union and allemployees did sign up.6 For a number of years, Swift andthe Union entered into such written collective-bargainingcontracts. Swift was never a member of the multiemployerbargaining unit (herein called the industry group) whichnegotiated an industrywide agreement known as the FluidMilk and Ice Cream Contract (herein called the industrycontract). On some undisclosed date, the industry contractwas changed to provide that if the Union entered into amore favorable contract with anyone in the ice creamindustry, themore favorable terms would apply to theentire industry.? The Union took the position that the lackof a union security provision in its contract with Swiftmight be considered more favorable than the union-security clause contained in the industry contract andthereforemight jeopardize that clause. The Union andSwift therefore agreed that they would not sign anothercontract.8In the years that followed, a working arrangement wasfollowed whereby the Union kept Swift informed of whatIf,during the terms of this contract, a Local Union party heretoenters into a written contractwitha firm engaged in the processingand distribution of fluid milk andice cream products,which contains,in thejudgmentof an Employermember of the Association,a conditionmore favorable than a comparableconditionintheAssociationcontract, theAssociationmembers shall have the right to elect toincorporatesuch conditioninto thecontract to which he is a party.A similar election may be made if a condition having no counterpartin the Associationcontract is containedin a Local Union'swrittencontract with an independent firm8These findings are based on the credible and uncontradictedtestimonyof Ted C Wills. THE DENHAM COMPANYwas happening at the negotiating sessions withthe industrygroup;the final agreement with that group would be givento Swift,therewould be various exchanges of lettersbetween Swiftand the Union;and Swift would increasewages andmoneybenefits to conform to the amountswhich were then being paidby the industrygroup.Willstestified that the Union bargained concurrently with theindustry group and Swift,while Denham testifiedthatWillsmerely informed Swift of theUnion'sprogress with theindustrygroup.Ido not believe that Wills' conclusion thathis dealings with Swiftpriorto theUnion's agreement withthe industry groupamounted to negotiations.There wereno counterproposals,there was no give and take and, ineffect, allthe Unionwas doing was keeping Swift informedof what was happening at theindustrygroup bargaining.However, that does not establish that theUnioneither hador didnot have a binding agreement with Swift.The Unioncontends that it had a binding contract with SwiftwherebySwift agreedto followall the provisionsof the industrycontract except for the union-security clause.The Compa-ny, on the otherhand,contends that Swift had no contractof anykind withthe Unionand that Swift followed thewage and benefit structure of theindustrycontract, notbecause of any obligation stemming from acontract, butsolelybecause Swift desiredto doit.Resolution of thiscontract question,however,must be made,not on the basisof the contentionsof the party,but on the hard factsrelating to the dealings between Swift and the Union andthe documents that flowed from those dealings.The evidencewith regardto the 1966dealings betweenSwiftand the Unionas it related tothe industry contractwhichran from September 1, 1966, to September 1, 1968, isas follows.On June29, 1966, Donald E. Forsythe, who atthat time was manager of Swift,wrotetoTed Wills,secretary-treasurer of theUnion,as follows-Thiswill acknowledgeyourletterof June20,withreferencetoFreshMilkand Ice CreamCollectiveBargainingAgreement.As you know, we have nocontractwith yourunion,but, as yousuggested in yourletter,we will get together and discuss our particularsituation at any time it is convenientwith you.Iwill appreciate it ifyou willletme know inadvance soI canarrange myaffairs to meet withyou on whateverdate yousuggest.On December30, 1966, Wills wrote to No Denham, whohad replaced Forsytheas manager, saying:Enclosed aretwo Fluid Milk & Ice Cream Agreementsthathave been negotiated with thedairy industry. Thisis the same agreement I discussed withyou and youtook to your Chicago office.During our last conversa-tion you informed me you were going to put theenclosed wages and conditions into effect.You will noteon Page16, Article24 Pensions there is anincrease of 5 cents per hour effectiveSeptember 1, 1967Will you pleaseinform if this is all the notice that isnecessary or must Igive youa special notice as we dohave a signed agreement in regards to the pension rate.If I don'thear from you I assume the new pension ratewill beput into effect September1, 1967.On January 25, 1967,Denham acknowledged receipt ofWills' December30 letter and stated:437.. . at a later date,prior to 9-1-67 we will besubmittingtoyou, for yoursignatures,a revisedagreement covering the companys contribution to theUnion Pension Trust Fund.As in the past,we will continue to follow the wageand hours provisions of the industry agreement.On September8, 1967,Denham for Swift and Wills for theUnionsigned a formal written agreement whereby Swiftagreed to make certain payments to the Union'spensiontrustfundwhich theyreferred to as theWesternConference of Teamsters Pension Trust Fund.The documents relating to the 1968 dealings betweenSwift and the Union shed additional light on theirrelationship.The current industry contract is effective fromSeptember 1, 1968, to September 1, 1970. On December 4,1968,Wills wrote Denham as follows:Enclosedis a copyof the latest proposed settlementfor your record,of our Fluid Milk and Ice CreamAgreement.Thisproposal has been accepted by amajority vote of our members.Iwill be looking forward to seeing you in the nearfuture... .The following document datedJanuary 24,1969, andsigned by Denham and Wills, shows a conclusion to thedealings between Swift and the Union:Mr.Ted C. WillsSecretary-TreasurerCreamery Employees& DriversLocal No. 517Del Webb Center-Suite 1107Fresno, California 93721Dear Mr.Wills.With respect to employees represented by theCreameryEmployees&DriversLocal No. 517 at ourHanford,California Ice Cream Plant,it is agreed thatthe Fluid Milkand Ice Cream agreement between theJoint Council of TeamstersNo. 38,Unions87, 137, 150,381, 386,439, 517and 684 and the Milk and Ice CreamEmployerseffective September 1, 1968 to September 1,1970 will applyto the above employees in the samemanner as in the past.It is understood that the wages and benefitsprovidedfor in such agreement represent all the wages andbenefitswhich theCompanyisobligated to provideover the term of the agreement.Confirmed:/s/ Fred C. WillsCreamery Employees&DriversLocalNo.517Very truly yours,/s/No DenhamManagerOn February 17, 1969,Wills wrote to Denham mention-ing that there had been changes in the welfare plan andpension plan required under the new agreement and askingwhether his letter would be sufficient to cover them orwhether an additional letter would be necessary.Denhamreplied on February 27, asking for copies of the modifica-tions in the welfare and pension plans, stating that becauseof the changes Swift would prefer to continue the benefitson a month-to-month basis untilmodificationswerereceived and approved.The letter concluded "this will noteffect our pay scale which will be based on the wage and 438DECISIONSOF NATIONALLABOR RELATIONS BOARDhours provisions of the industryagreement." Wills crediblyand without contradictiontestifiedthat the costs of theincrease in benefitshad not been included in the industrycontract because they had only negotiated benefits and thetrusteeshad still to go out and buy those benefits. Swiftpaid on a month-to-month basis until the costs weredetermined and then paid the difference on a retroactivebasis.Thereafter, on March 11, 1968, Swift and the Unionsigned an agreementwhich began as follows:AGREEMENTThisagreementismade by and between Swift &Company Ice Cream Plant, Hanford, California,hereinaftercalled the "Company," and CreameryEmployees and Drivers Union, Local 517, hereinaftercalled the "Union." The Union represents a bargainingunit of employees of the Company.This agreementwitnessesthat the Company hasagreedto make certain payments for the benefits of itsemployees in said bargaining unit, upon the followingterms and conditions:The agreement goes on to spell out dollar amounts to bepaid by Swift into the Union's welfare fund, which theyrefer to asthe Milk & Ice Cream Employees Welfare Fund.Though Swift did follow the wage and money benefitprovisions of the industry contract, there was conflictingtestimony as to whether the other aspects of the contractwere followed. The Union acknowledged that the union-securityprovisions in the industry contract were notfollowed. As to the processing of grievances, John Kikkert,the union field representative, credibly testified that theonly grievances he recalled processing since he startedservicing the Swift bargaining unit in 1955 related to gettinga girl holiday pay, seniority of some employees, and aquestionabout a supervisor driving a truck. There is notestimony that the arbitration procedure set forth in theindustry contract was ever utilized. There is no evidencethat the Union demanded enforcement of article 2, section3 of the contract by court action or use of the arbitrationclause of the contract. That clause reads:SECTION 3. TRANSFER OF COMPANY TITLEOR INTEREST(a)Thisagreementshall be binding upon the partieshereto, their successors, administrators, executors, andassigns.In the event an entire operation or portionthereof is sold, leased, transferred or taken over by sale,transfer, lease, assignment or receivership or bankruptcyproceeding (unless otherwise provided by law), suchoperation shall continue to be subject to the conditionsof this agreement for the remainder of its then existingterm.(b) In the event the Employer fails to require thepurchaser,the transferee or lessee tosign this contractor to otherwise assume the obligations of this contract,the Employer shall be liable to the Union and to theemployees covered for all damages sustainedas a resultof such failure. When the purchaser, transfereeor lesseesigns this agreementor otherwiseassumesitsobliga-tions, the Employer shall be under no further liability tothe Union or to the employees by reason of this Article.9As indicated above,on thebasis of the past practice, I interpret theword "benefits"to mean moneybenefits10Wills testified that the employees signedafter they worked for a time(c)The Employer shall give notice of the existence ofthis agreement to any purchaser, transferee,lessee orassigneeof the operation covered by this Agreement,with a copy to the Union not later than the effectivedate of the sale, transfer,lease or assignment.Reading the documents together and fitting them into theactions of Swift and the Union, I find that they did notagree to apply all the terms of the industry contract exceptfor the union-securityclause. It was understood by bothSwift and the Union that theiragreementrelated only towages and money benefits. This, of course, did cover a widefield by including such itemsas wages, holidays, vacations,pension, and welfare benefits. I find that Swift and theUnion had a written contract dated January 24, 1969,which was signed by Wills for the Union and Denham forSwift. That contract is set forth in full above. The languageof the agreement is not keyed to voluntary action by theCompany but is that of a formal written agreement. Inplain words it states that"It is agreed" that the industrycontract "will apply" to the unit employees in the samemanner asin the past. Though the last phrase is subject tointerpretation, the next paragraph, as well as the independ-ent evidence of the past practice, makes it clear. Thatparagraph states that it is understood that the wages andbenefitsprovided in the industry contract represent all thewages and benefits which the Company is obligated toprovide over the term ofthe agreement.The fact that thisdocument incorporates parts of the industry contract byreferencemakes it nolesseffectiveor binding. Swiftsidestepped the ordinary type of negotiations by letting theindustry group do the legwork, but after the industry groupreached an agreement and the Union presented Swift with apackage that Swift accepted, they had a binding collective-bargaining contract.In conclusion, I find that Swift and the Union weresignatories to a collective-bargaining agreement wherebySwift agreed to pay the employees in the bargaining unit thewages and benefits9 that are set forth in the industrycontract. I further find that this written contract betweenSwift and the Union was in full force and effect at the timethat Swift sold the Hanford plant to the Company.2.The union security and checkoffarrangementwith SwiftFor at least 10 years before the sale, Swift and the Unionhad an understanding under which employees in the unitwould sign applications for membership in the Union andauthorizations for the checkoff of dues on the same daythat employees started their employment with Swift.ioWhen the employee reported for work, the union plantrepresentativeor field representative,Kikkert,wouldcontact him and then give him the membership applicationand dues deduction authorization to sign. Though there isno evidence that any employee had ever refused to sign andtherefore no test as to what would happen in such an event,there was a requirement that the employee sign. The signingwas handled by union representatives and not by theHowever, his earlier testimony was that they filled out the applications andcheckoffs when they came to work THE DENHAM COMPANY439Company, but from the point of view of the new employee,the signing was simply a part of the hiring process i iBThe Events Surrounding the SaleIPrior to the union meetingOn July24, 1969,Denham called Wills on the telephoneand requested that he be at the Hanford plant on July 28because there were things concerning the Union that wouldbe discussed In addition,the Company's plant superin-tendent,William 0 king,12 telephoned John Kikkert, theUnion's field representative,and asked him to be present atthe Hanford plant on the 28th Wills did not go to the planton the 28th,but Kikkert did Denham and Kikkert hadlunch together on that day The subject matter of theconversation at that meeting is in sharp dispute Only thetwo of them were present Denham testified that aftertalking about personal matters he told Kikkert that Swiftwas having difficulties with its profit structure in the icecream business,that Swift had already sold other ice creamoperations,that Swift was then making a decision about theHanford operation,and that he(Denham) was contemplat-ing buying it He averred he told Kikkert if he were going togo ahead andbuy it,he would propose to lower salaries to$150 a week for the packaging personnel,$20 a day forpeople on a call basis,and $165 a week for those runningthe machines,and that in addition, the premiums would bepaid on the health and welfare for 30 days at which time hewould like to sit down and negotiate changes According toDenham,Kikkert replied,"Golly, I wish Ted werehere-well, okay," and that the "well,okay"remark waskeyed to his proposals Kikkert acknowledged that he hadlunch with Denham on the 28th and, while he testified thathe didn't remember exactly what was said,he was certainthat business was not discussed at all and he specificallydenied that Denham said anything about buying the plant,lowering the wages, or ending the welfare paymentsKikkert categorically denied ever telling Denham "I wishTed were here-well, okay" or at any time authorizinglower wages I credit Kikkert After listening to both Willsand Kikkert testify and after observing them on the witnessstand,itwas quite apparent that Wills isverymuch thebossWills was the one who had authority when it came tomajor dealings with Swiftor the Companyand Kikkert'sresponsibilitywas a verysecondary one The authorizationof a wage decrease for a substantial number of employeesin the bargaining unit is certainlya verymajor matter and11Denham testified that the girls in the office would have theemployees sign the checkoff authorization and that this was part of theinitial hiring processHowever at another point in his testimony Denhamaverred that the Company referred the employees to the shop steward whogavethem the membership application cards and the dues checkoff formsWills testified that either the Union s plant representative or Kikkert wentto the new employees and the cards were not given by managerialemployees The testimony of the employees themselves showed a somewhatvaried experience Employee Lane averred that he was the shop stewardduring the 1950 s or early 60 s that he told an employee she had to join theUnion or quit work and that he had been told to do so by the plantmanager Employee Rutter testified that when he went to work in 1948 or1949 he was told by the shop steward and the plant superintendent that itwas a union shop and they would like to see him join the Union EmployeeLeavens testified initially that he was told by the shop steward on the firstday of his employment that he had to join but later in his testimony heacknowledged that he was asked by the shop steward if he wanted to joinDenham's assertion that Kikkert took it upon himself toauthorize a major change in the agreement signed by Willsand Denham is difficult to believe when faced with the flatdenial by Kikkert 13Kikkert met with Denham and C E Olson, who was arepresentative of Swift, in Denham's office immediatelyafter lunch Olson told Kikkert that Swiftwas inthe processof trying to sell the plant to Denham and that he was tellingKikkert because the contract stated that incaseof sale theUnion had to be notified Kikkert asked Denham if he wastaking over the unexpired term of the contract and Denhamsaid he could not answer because he was still negotiating tobuy the Company 14On July 28, at 4 30 p m ,15 Denham called all theemployees at the plantto a meetingC E Olson, the Swiftrepresentative, was present and he informed the employeesthat Denham was taking over the plant At that time hedistributed leaflets dated July 28, 1969, which readWe want you to know first hand about a change ofmanagement at our plant, which has been operated bySwift & Company for many yearsEffective July 28, the business will be operated byThe Denham Company We are sorry to see ouroperations come to an end and certainly regret that wemust make this announcementAs we explained in themeeting, this was not a hastydecisionA great deal of time and effort was devoted tostudying our situationOne of the conditions of the sale was that TheDenham Company will offer employment to all thepresent Swift employees for a mmunum period of 30daysAgain, we are sorry to see our relationship come toan end and wish you the best of everything in the futureSigned,C E OlsonDuring the meeting the employees were notified that therewas another meeting scheduled for 7 30 that eveningThe 7 30 meeting was attended by Plant SuperintendentKing, Donald E Forsythe (who had been plant manageruntil 1966 and who at that time was an independentinsurancesalesman),and a number of employees, some ofwhom were salaried and some of whom were in thebargaining unit Forsythe gave an insurance presentation tothe employees and handed out cards that they could sign ifthey were interestedThough Forsythe testified that thepresentation was keyed to salaried employees, he acknowl-edged that at least seven bargaining unit employees wereForsythewho was the Swift managerfrom 1963to 1966 testified thatemployeeswere required to join the Union when they started working buthe acknowledged that he nevertold an employee that the employee had tojoin thathe didn t know whohad passedout thecards and that he knewof no employee whohad refused to join12The Company sanswer admits that King was plant superintendentand a supervisor within the meaning of Section2(l 1) of the Act13 In making thiscredibilityresolution I have also considered thereliabilityofDenham s testimony on other material matters which arediscussedinfra11Olson didnot testify at all and Denham s testimony made nomention of this after lunch meeting I find Kikkert s testimony upon whichthese findings are based to be credible15There wasa conflict of testimony as to whether the date was the 28thor the29thHowever at that time literature was distributed to theemployees bearing the date July 28 so that date is used 440DECISIONS OF NATIONALLABOR RELATIONS BOARDpresent.Subsequently, 100 percent of the bargaining unitemployees signed the insurance forms. There was a sharpconflict in testimony as to what else was said at thismeeting. Fitting together the credible evidence, I believe thefollowing events did take place at the "insurance"meeting.16Forsythe told the employees that he wasspeaking for Denham and that the union health plan wasno longer going to cover them. He described to them analternate health plan in which the Company would paypremiums. He explained that the Company's plan did notinclude coverage of the employees'families,as had theUnion's plan, and, if such coverage was desired, theemployees would have to pay for it themselves.17 King alsoaddressed the employees and gave them a "pep talk" inwhich he told them that the Company would expand itsproduct line. He told them that there would be a number ofchanges, including pay adjustments which he would discussindividually with the employees, reduction in the length ofvacations, and elimination of pensions, seniority, andovertime.King's statements were basically consistent with theevents which occurred shortly after themeeting.On July 31,King 18 spoke individually with employee Lane and toldhim that they were all taking a wage cut, that Lane's wageswould be changed to a weekly basis and he would be paid$150 rather than the $165 he had been making, that Lanewould receive 2 weeks rather than 4 weeks vacation, thatvacation time would start accruing from the date Denhampurchased the plant, and that there would be no paidovertime.19 On August 5, King met with employee Garcia,told her that they had a cut in pay and that the womenwould get $20 a day or $100 a week. He asked her what shethought and she answered that she needed the job and the$20 was better than nothing. Prior to that she had beenmaking $137 a week on an hourly rate. On July 31, Kingtold employee Perntt that the pay adjustment would reducePerritt'spay from $165 to $150. On July 31, King toldemployee Rutter that his pay was being reduced from $165to $150 for a 40-hour week and that there would be noovertime.After signing the formal documents relating to the sale,Denham called Wills and told him that the purchase hadbeen completed and that the Company was going to beoperated as The Denham Company. Wills congratulatedhim and wished him good luck.OnJuly 29and 30, the union office received calls from16According to employee Joseph Rutter, Forsythe told them that hewas there on behalf of Denham, whose daughter was sick,thatDenhamhad takenout a policyof insurance with him because the union insurancewould expire soon, and that the Company's insurance would only cover theindividual and not the individual's family and so if they wanted to take outfamily insurancetheywould have to pay for it themselves Rutter alsotestified that at this meeting King told the employees that there would beno more vacation plan, that therewould beno more seniority,that therewould be adjustmentsin payworked out with the employees in the nearfuture, and that vacations would be reduced from 4 weeks to 2 weeks ayear EmployeeEugeneLanetestifiedthat Forsythetold them that he wasspeaking for Denham, who had to be out of town, that there would be nomore Union, that they would have to pay insurance for their families, andthat there would be no more seniority.Employee Leon Perritt's version ofthismeeting was that Forsythe told them that he was speaking for Denhamand that Denham couldn't afford the fringe benefits of the Union, thateither Forsythe or King told them there would be reduction in vacation,and that King said there would be a pay adjustment that would be workedemployees saying that the plant was going nonunion andthat they would be losing the pension and health plans,seniority, and vacations. Kikkert went to the plant to seeDenham and was told that he was not in. He returned onabout August 1 and had a conversation with Denham withno one else present.20 Kikkert asked Denham about therumors that he had heard that Denham was trying tooperate without a union contract. Denham replied that itwas up to the employees to decide whether they wanted toremain intheUnion. Kikkert asked whether Denhamwould pay for the August premium into the health andwelfare plan. Denham replied that he had already madearrangements with Forsythe for a different coverage of theemployees.Denham also said that the summer was halfover and unless profits came in he would have to close theplant down or package ice cream for other employers, inwhich case he would sell the property and operate from adifferent location.He mentioned that under his arrange-ment with Swift he had to offer 30 days employment to theemployees. In addition, Denham talked about producingother products such as yogurt. Kikkert then requested andreceived permission to speak to the employees in the plantand the meeting ended.Kikkert spoke to the employees who asked him aboutsuch matters as the wage cut, loss of seniority, and loss ofvacations. Kikkert told them that there would be a meetingset up. By a letter dated the same day, August 1, theemployees were notified that a special union meeting of theSwift employees would be held August 7 at 7:30 p.m. inArmona, California.Sometime between August 1 and the union meeting ofAugust 7, Wills met with Denham in Denham's office at theHanford plant. Kikkert and Company Office ManagerKeever were also present. Wills asked whether Denhamwould honor the agreement that the Union had with Swiftand Denham answered that it was entirely the decision ofthe employees and that he would recognize the Unionprovided the employees wanted it. Wills asked whetherDenham would sign the union shop agreement andDenham replied that he would not but he would agree tocarry out the agreement exactly on the same basis as hadbeen carried out by Swift. Wills then said that he would calla meeting of the employees to discuss the subject. Thesefindings are based on the credited testimony of Wills ascorroborated by Kikkert. Denham testified that he did notrecall a meeting with Wills and Kikkert in which he toldout laterForsythe testified that he gave an insurance presentation andnothingmore.He acknowledged that King made a pep talk to theemployees and spoke about different products that the Company couldhandle,but he denied that anything was said on such matters as wagereductionsEmployees Edgar Leavens and Angelo Nardini testified thatForsythe's version of the meeting was correct17Forsythe'spresentation of a company plan would make sense to theemployees only if they knew thattheywere no longer to be covered by thebroader union health plan The Company never did make contributions toeither the Union's health or pension plan.18King did not testify The following findings are based on the creditedand unchallenged testimony of the employees named19Lane credibly testified that there had been some overtime workbefore but not very much20The findings with regard to this conversation are based on thecredited testimony of KikkertDenham did not testify concerning thisconversation THE DENHAM COMPANY441Wills he would be willing to sign the union contract if amajority of the employees wanted the Union. Specifically,when asked whether he recalled Wills and Kikkert sayinganything at any of the meetings concerning a contract,Denham answered, "No, because it has always beenaccepted that there was no contract." However, in a pretrialaffidavit dated October 10, 1969, Denham swore that hehad a meeting on August 4 with Wills and Kikkert and oneof them asked him about the contract. This was a subject ofgreat importance to both the Company and the Union andit is not the type of thing that is usually forgotten. Theconflict between Denham's testimony on the stand and hisaffidavit sheds doubt either on Denham's veracity or on hisability to recall important matters. The Company contendsthat the testimony of Wills and Kikkert should bediscredited because their allegation that the meeting tookplace between August 1 and August 7 is somehowinconsistent with the Union's August 1 notice to employeesabout the special meeting. The Company also points to thefact that its records show that Denham was out of town andaway from the plant on August 4 and 5. However, Denhamwas back in the plant on August 6. Wills did mention thecalling of a meeting to Denham after the notice for themeeting had been sent out, but that was explained byKikkert's testimony concerning his meeting with Denhamon August 1, which was the date of the notice.2.The union meetingThe union meeting took place on August 7. In addition toWills,Kikkert, and Union Treasurer Johnny Vass, it wasattended by 12 employees of the Company 21 The 12employees, all of whom were union members, signed theirnames showing their attendance at the meeting. Wills andKikkert gave a report of their meetings with Denham. Willstold them that Denham had made the statement that thedecision as far as the Union contract continuing was up tothe employees. Wills asked the employees if they wantedtheUnion to continue to represent them. A number ofthingswere said at this meeting and various employeesspoke up complaining of their loss of wages, vacation,seniority, pension plan, and better welfare plan. One of theemployees asked whether withdrawal cards could besecured and Wills replied that the Union would not give outa withdrawal card as long as the employee continued towork in the industry. Another employee asked what wouldhappen if Denham closed the plant. Wills replied that hedid not think that Denham would have bought it if he couldnot make a go of it, but that if he did close the plant theemployees could always draw unemployment. At somepoint in the meeting, a secret vote was suggested andKikkert passed out blank pieces of paper to all theemployees. The employees were told to write yes on thepaper if they wanted the Union to continue to representthem and no if they did not. After the vote was taken, it was21These employees were Rutter, Walker, Perntt, Leavens, Nardmi,(whose status as an employee is discussed below) Garcia, Haley, Lane,Mueller, Howard, Filippi, and Hawkins In stipulating the names on theSwift payroll that were later carried on the Company's payroll, all of theseemployees appeared except for Nardmi The stipulation also included thename of Borba as an employee but left open the status of Bartima,Verheul, Marvin, and Nardmi22Earlier thatmorning, Leavens told Denham that the employeescounted by employees Rutter and Walker who found that12 ballots which constituted 100 percent of the voters werefor the Union. The result was announced by Kikkert. Willsexplained to the employees that he had to have somethingto take back to Denham, so a petition was prepared byKikkert and circulated among the employees for theirsignatures. At the time, Wills told them they should sign it ifthey wanted to continue their membership in the Unionand wanted the Union to represent them, that this decisionwas theirs and that if they didn't want to sign it, it was up tothem.Wills was sitting about 20 or 25 feet away from theemployees when they signed. The petition was circulatedand signed by all 12 employees. It read:Ihereby designate Local Union 517 of the I.B.T.,Chauffeurs, Warehousemen and Helpers of America asmy agent to bargain collectively for me on wages, hours,working conditions and for a union shop agreement.3.The events of August 8On August 8, which was the day after the union meeting,Denham had all the unit employees called into his officeabout 8 o'clock in the morning.22 King was also present.Denham testified that he told the employees there would beyear-round employment and new products undertaken;that an employee asked him if they had to belong to theUnion and he answered that it was up to them; thatemployee Garcia said that they were 100 percent behindthem; that he asked for the same support that theemployees had given to Swift; and that one of theemployees suggested that employees leave the room andhave a separate meeting.Employees Nardini and Leavens corroborated Denham'stestimony and in addition Leavens added that at themeeting Garcia had said they didn't need the Union. Twoother employees, Lane and Garcia, testified to strikinglydifferentversionsof this meeting. Lane averred thatDenham said that he knew about the union meeting thenight before and that he couldn't and wouldn't go union;that if he had to go union he would close the place downwithin 15 days; that the employees would all make progressby staying with him; and that he would try to see that therewas a Christmas bonus in their pay envelopes forChristmas. Lane also testified that Denham said that if heclosed the plant he would make a distribution outlet out ofit and no more ice cream would be made. The only part ofDenham's testimony that Lane corroborated was thatDenham did request their cooperation, discussed newproducts, and that he hoped to work the plant year-round.EmployeeGarcia in large measure corroborated thetestimony of Lane. She averred that Denham said that hehad heard that they had a union meeting; that if theemployees went Union he would close the plant in 15 days;thatDenham asked her how she felt about working forthem and that she replied that $20 was better than nothing.wanted to know how the plant was going to be operatedDenham testified that he had a conversation with Leavens at a functionunrelated to work in May 1969 and they discussed the possibility of hisbuying the plant Denham avers that Leavens told him that if he did buy it,there would be no need for a union Leavens, who testified on behalf of theCompany, remembered the meeting but his testimony omitted anymentionof a "no need for a union" remark I do not credit Denham 442DECISIONSOF NATIONALLABOR RELATIONS BOARDShe acknowledged that Denham did tell the employees thatthe choiceof joining the Union was up to them. However,she put this in the context of his further statement that ifthey went Union, he would shut the plant down in 15 days.The testimony of Denham, Leavens, and Nardini on onehand and Lane and Garcia on the other obviously cannotbe reconciled. In deciding which of themis tellingthe truth,itishelpful to look at the events which occurredimmediately after themeeting.It is uncontested that theemployeesmet in thecoffee room immediately after themeeting and discussedDenham's remarks and whether theywanted to stay in the Union. The meeting ended with avoice vote at which the employees unanimously voted forleaving theUnion.Someoneasked who was going to givethe word to the office and Nardini'sname wassuggested.Nardini then went into Denham's office and told him theresultof the vote. Denham replied that it was too importanta decisionto take by voice vote and there should be a secretballot. Nardini asked Denham if the girl in the office couldfix up ballots and he said that it could be done. The ballotswere brought to the coffee room by King who left afterhanding themtoNardini. The vote was taken and theballots counted by Nardini, who told Denham the resultsand then sealedthe ballots. The ballotswereopened duringthe hearing.They showed that 100 percent of the employeesvoted againstthe Union. The ballots were signed by theemployees. The following names appeared on the ballots-Borba,Garcia,Haley, Leavens,Mueller, Lane, Perntt,Rutter,Marvin, and Nardini.23Twelve employees voted for the Union at the unionmeetingon August 7. Eight out of those twelve employeeswere also presentat the meeting which occurred afterDenham spoke to the employees on August 8 and all ofthem at thattime votedagainstthe Union. In the context ofthis casewhere there had been many years of amicablebargaining between theUnion and Swift, where there wasno evidenceof employee discontent with the Union andwhere theemployees knew that loss of union representationmeant a direct and substantialcut in wages and fringebenefits,itisdifficult to picture any motivation theemployeeswould have had to change their vote other thanthat they thought they were faced with a choice between theplant's closing(which meant the loss of theirjobs) and theirrenunciationof the Union (which meant reductionin wagesand benefits).The Company's contention that the employ-ees were coerced intovoting for the Union at the unionmeeting ofAugust 7 is frivolous.Wills' remark thatwithdrawal cards could be obtained only by employees wholeft the industrywas a statementof union policy and in noway coercive.Withdrawal cards generally give certainstatuswithin the Union even though a memberisn'tactive.Suchstatusiswithin the control of the Union and theUnion's refusal to issuesuch withdrawal cards to personswho stay within the industry does not coerce those personsto stay in the Union. Likewise, Wills' statement that the23 It isnotedthat all of these names exceptfor Borba and Marvinappearedon thepetitionin favor of the Union signed by the employees atthe union meeting theday before The General Counsel contended thatNardini was a supervisorHowever, the evidence in the most favorablelightfor the General Counsel established that Nardinisometimesmade outworkschedules,sometimeschanged workassignmentswhen King was notpresent pursuanttoKing's outstanding instructions, and every once in aemployees could collect unemployment insurance if theCompany closed was not improper and in no sense forcedthe employees to accept the Union. The employees at theirmeeting on August 8 were convinced that their jobsdepended on remaining out of the Union. The testimony ofLane and Garcia which relate to Denham's statements tothe employees just before the employee meeting fullyexplains the origin of that conviction. The testimony ofDenham, Leavens, and Nardini as to Denham's remarksmakes the subsequent action of the employees completelyinexplicable. I believe that Lane and Garcia were telling thetruth and that the testimony of Denham, Leavens, andNardini was not worthy of credit.Denham and Nardini's credibility is further underminedby a major discrepancy between their testimony andaffidavits that they swore to prior to trial. Nardini testifiedwith regard to Denham's August 8 meeting with employeesthatDenham did not say anything about the employeesreconsidering the vote they had taken the night before.However, in his affidavit, Nardini swore that "Theemployees voted to have the Union. Denham had heardabout it. The next day he called us together and asked us toreconsider. He asked if we'd have a meeting about it." In asimilar vein, Denham testified that at the time he called theDecember 8 meeting he did not know that the Union hadheld a meeting the night before. Yet, in his affidavit,Denham averred, "I knew the Union did have a meeting. Iguess, I heard about the meeting from the employees. Thenext day, Leavens said the employees wanted to see me. Icalled them all in to my office." In sum I find that at hisAugust 8 meeting with the employees, Denham told themthat he knew of the union meeting the night before, hewould close the plant if they chose the Union, that he wouldstop making ice cream and become a distributing plant insuch an event, that he would try to give them a Christmasbonus if they stayed out of the Union and that inconnection therewith he asked employee Garcia how shefelt about it.4.Theevents on August 11Denham'smeetingwith employees was on Friday,August 8. The following Monday, August 11, Denham,together with King and Office Manager Keever, met withWills and Kikkert. Wills told them that at the August 7union meeting the employees had voted to stay with theUnion and have the Union represent them. Denham repliedthat he understood that it happened, and that Wills haddonean excellentjob at themeeting butthat since themeetingthe employees had come to him and told him thatthey had now changed their minds and they no longerwanted to be part of the Union. Denham said that Nardmiwas now a spokesman for the employees and asked whetherNardini should be called in. Wills answered in the negative.BecauseDenham had said that the employees had changedwhile filled in forKing In addition,King hadbeen a supervisor sometimebefore theincidents in this case However,it is uncontroverted that King'sregular function was that of rank-and-fileemployee andthat any otherfunctions were performed on an irregular and spasmodic basis He wasduring this time a memberof the Unionin good standing I find that hewas an employee within themeaning of the Act THE DENHAM COMPANY443their minds, Wills did not give Denham the petition that theemployees had signed at theunionmeeting.At thismeeting,Wills asked whether the employees' reports thatwageshad been cut were true and Denham replied that notall the employees had been cut. Wills mentioned that Swifthad not paid the proper prorated vacatiori pay and Keeveransweredthat he thought Swift had overpaid.24 Willsmentioned the loss in benefits that the employees wouldincur ifthe plant went nonunion and particularly the loss ofthe pension plan. He pointed out that Denham's father wasdrawing benefits under the union pension plan. Denhammentioned the possibility that he could become adistributor and operate with three or four people.On August 11 about 4:30 p.m., which was after hismeetingwithWills,Denham met with a number ofemployees. Denham told them that he met with Wills andWills had left a defeated man. Beyond that statement, theemployees who testified concerning the meeting were notconsistentin their testimony. Employee Lane testified thatDenham said that he would get withdrawal cards for theemployees. Employee Garcia testified that the subject ofwithdrawal cards came up in the context of her tellingDenham that if they didn't go union she would like to havewithdrawal cards so that she could freeze her pensionEmployee Rutter testified that someone brought up thesubject of withdrawal cards and Denham replied that hewould get a lawyer to see if he could get them for theemployees.Denham flatly denied that he promisedemployees assistance in obtaining withdrawal cards. Inview of the conflicting testimony between the witnesses forthe General Counsel on the subject of the withdrawal card,and particularly that of Garcia who testified that she wastheone who discussed withdrawal cards rather thanDenham, I find that General Counsel has not establishedby a preponderance of the evidence that Denham promisedemployees assistance in obtaining withdrawal cards asalleged in the complaint. However, at this meeting Denhamsaid that he had new contracts to bid on and asked eachemployee present where that employee stood.25 In thecontext of Denham's earlier remarks and particularly thoseon August 8 in which he threatened to close the plant if theemployees chose the Union, I believe that Denham'squestions concerning how the employees stood referred towhether they had chosen the Union and the employees sounderstood it.C.Analysis and Conclusions1The successor issuea.The legal frameworkInJohnWiley and Sons, Inc. v Livingston,376 U.S. 543(1964), theUnitedStatesSupreme Court held that asuccessor-employer could be required to arbitrate with aunion undera collective-bargaining agreementeven thoughthepredecessor company had disappeared through a24 Subsequently,Wills wrote to Swift and additional vacation pay waspaid to a numberof employees25Perritt credibly testified that Denham asked each employee how hestoodRutter credibly testified "Well,Mr Denham said he had some newcontracts he was about to sign but he wanted to know how the employeesfelt about working with him and cooperating with him So he asked eachmerger. A merger situation was equated with one where abusinessentityremained the same despite the replacementof one owner by another.Under this continuing businessentity theory, the Board has consistently required succes-sor-employers to honor bargaining obligations of theirpredecessors.26 The Board's policy was well summed up byTrial Examiner George J. Bott inWill Coach Lines, Inc.,175NLRB No. 87. In thatcase,the Boardadopted the TrialExaminer'sDecision which held in part:The Union represented and bargained collectivelyforE & OV's drivers for many years before thatcompanywas sold to Respondents.Respondentsrefused to bargain with the Union when it took over E& OV's operations,and itjustifies its refusal on variousconsiderations connected with the transfer and changeof ownership. It has long been established, however,that a change in ownership in an enterprise does notautomatically extinguish the rights of employees or theirrepresentatives and absolve the new owner from anydutyto recognize the union which represented hispredecessor's employees or to comply with any of thetermsofa labor contract which covered thoseemployees. Since it is the "employing industry" whichthe Act seeks to regulate,10 the predecessor's obligationsmay devolveon the successor in certain circumstances.Critical questions in determining the extent of the newemployer's obligations are whether there has been a"substantial continuity of identity in the businessenterprise" or "the enterprise remains essentially thesame,"after the change in ownership.llThe basicquestion had also been described as "whether respon-dent continued essentially the same operation, withsubstantially the same employee unit..."12 In at-tempting to answer these critical questions anddeterminewhether a new employer is a "successoremployer" obligated to bargain with the Union whichrepresented his predecessor's employees, the Board andthe courts consider many factors. What combination offactors is controlling is not always easy to determine,but prime considerations are the continuation of thebusinesswithout substantial interruption,in such aform as to make the bargaining unit readily discernible,with some or all of the former employees employed attheir old jobs.1310N L R B v Cotten, d/b/a Kiddie Kover Mfg,Co, 105 F 2d 179, 183(C A 6)11John Wiley &Sons, Inc vLivingston,376 U S12Maintenance Incorporated,148 NLRB 1299, 1301;13Overnice Transportation Company v N L R B,372 F 2d 765 (C A 4),RandolphRubberCompany,Inc,152NLRB 496,FirchauLoggingCompany, Inc,126 NLRB 1215, 1221InTheWilliam J. Burns International Detective Agency,Inc,182 NLRB No. 50,the Board clarified this area of lawby holding that absent unusual circumstances, the Act"requires the successor-employer to take over and honor acollective-bargaining agreement negotiated on behalf of theemploying enterprise by the predecessor." Not only is theindividual how they felt and which way they would go, if they would standbehind him "26 SeeWackenhut v International Union,United Plant Guards,332 F 2d954 (C A9),Overnice TransportationCo v N LR B,372 F 2d 765 (C A 4)and cases cited therein for judicial approval of this doctrine 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuccessor-company bound to the contract as if he were asignatory thereto, but its failure to maintain the contract isa violation of Section 8(d) and 8(a)(5) of the Act. The Boardalso held that "the obligation to bargain imposed on asuccessor-employer includes a negative injunction torefrain from unilaterally changing wages and other benefitsestablished by a prior collective-bargaining agreement eventhough that agreement has expired."In the instant case, the Company continued Swift'sbusiness without interruption at the old location with thesame employees, machinery, and equipment. As a result ofthe sale, the manager for Swift became the owner-managerof the Company. The Company clearly meets all the criteriaset up by the Board to determine whether a purchasingemployer is a successor-employer of a continuing businessentity. I find that the Company is such a successor-employer. However, where unusual circumstances provethat the normal obligations flowing from a successorshipstatus, including the duty to honor the contract, would notbe appropriate, those normal obligations will not beimposed. The Company has raised a number of defenses inorder to show such "unusual circumstances."b.The Company's defensesThe threshold contention of the Company is that it didnot refuseto bargain with the Union because the Unionapproved of the changes implemented by the Company.The only evidence of such approval is the testimony ofDenham with regard to his conversation with Kikkert onJuly 28 in which Kikkert allegedly authorized the changes.As set forthin detailabove, I do not credit Denham'sassertionand I do credit Kikkert's denial. I found abovethat the Company unilaterally and without bargaining withthe Union reduced the wages of most of the employees,canceled the pension plan, reduced the scope of the welfareplan, and abolished seniority and overtime shortly after itpurchased the Hanford plant from Swift. In Denham'sAugust 1 conversation with Kikkert, and his conversationsa few days later with Kikkert and Wills, he equivocated onwhether or not he would recognize the Union by saying itwas up to the employees. Thereafter on August 11, he flatlytold Kikkert and Wills that the Union did not represent theemployees. The Company points out that the Union nevermade any effort to bargain with it after August 11, anddidn't send bills for the welfare and trust funds until muchlater.However, the Company's refusal even to acknowledgethat the Union represented the employees made any furtherefforts of the Union to deal with the Company an exercisein futility and no suchuseless gestureswere required of theUnion. The Company did not bargain with the Union. Themoreseriousquestion posed by the Company is whether ithad any obligation to bargain with the Union.The Company contends that even if it were a successor, ithad no duty to bargain with the Union because Swiftmerely followed the industry practice with regard to wagesand benefits and did not bargain or have a contract, eitheroralor in writing, with the Union As a subsidiaryargument, the Companyurges afinding that theBurnscasehas no application to the instant situation because neitherSwift nor the Company had a written contract with theUnion.However,these contentions are not supported bythe facts.As set forth in detail above,Swift did have acollective-bargaining relationship with the Union whichreached fruition in a signed contract dated January 24,1969.Another contention of the Company is that Swift illegallyassisted the Union in obtaining its membership,therebymaking any bargaining relationship between the Companyand the Union improper and unlawful and any collective-bargaining agreement void and unenforceable.Though thecomplaint did not allege any unlawful union-securitypractices by Swift or the Union,this matter was litigated atthe hearing in order to allow the Company to develop it as apossible line of defense.As indicated above,Ihave foundthat the agreement and understanding between Swift andtheUnion was that employees were required to join theUnion in less than 30 days and that the employees weregiven application cards and dues authorization checkoffforms on the first day of employment as part of the hiringprocess.As to the original recognition of the Union bySwift,there is no evidence in the record to contradict Wills'credible testimony that in the early 1940's he organized theSwift employees and secured bargaining authorizationcards from them before recognition.It is also noted that thewritten contract between Swift and the Union did notcontain any unlawful union-security provision either on itsface or in the parts of the industry contract which wereincorporated by reference.A company and union violate the Act where theymaintain and enforce an agreement under which employeesare required to join the Union in less than 30 days27 andthey also violate the Act where they engage in conductwhich leads employees to believe thatjoining the Union orsigning checkoff authorizations is part of the hiring process.Zidell Explorations,Inc.,175NLRBNo. 137;ParaniteWire& Cable Div.,EssexWire Corporation,164 NLRB 319;Western Building MaintenanceCompany,162 NLRB 778.Where an employer unlawfully assists the union inobtaining its majority status and then recognizes the unionon the basis of that status, the Board will normally order theemployer to withdraw and withhold recognition from theassisted union unless and until that union is certified by theBoard.Department StoreFood Corp. ofPenna,172 NLRBNo. 129 enfd.415 F.2d 74 (C.A. 3). Theeffect of such anorder is to set aside any contract that has been based onsuch unlawful recognition.InZidell Explorations, Inc.,supra,the Board found that an employer violated the Actby requiring new employees at the time of their hire toexecute dues and initiation checkoff authorizations as wellas applications for membership,and deducted the dues andfees during the initial 30 days of their employment. TheBoard did not, however,find the initial recognition of theUnion to be unlawful and refused to set aside the contract,saying "it has long been established by Board and courtcases that employer acts of unlawful assistance occurringafter the execution of a lawful contract,and during thecontract term,do not justify a remedial order suspending27Except for certain situations in the construction industry notapplicable here THE DENHAM COMPANY445recognitionof the assisted union during the contract termor directing that the contract be set aside."In the instantcase,theUnion's initial recognition waslawful.The contract between Swift and the Union waslawfulon its face. Even though the practices relating tounionsecurity and checkoff described above may havebeen unlawful, they were not of such a nature as to taint thebasic underlying relationship between Swift and the Union.The Companyas a successorcannot, of course, be requiredto succeed to any unlawful practices that its predecessorengaged in.However, the existence of such practices, whichwereoutside of the contract, did not relieve the Companyof any duty it may otherwise have had to honor the lawfulbargaining obligation and contract that Swift had with theUnion.28The Company's next contention is that it should not berequired to bargain with the Union because a majority ofthe employees in the bargaining unit renounced the Unionshortly after the purchase. As found above, a substantialmajority of the employees reaffirmed their support of theUnion on August 7 at the unionmeeting;on the followingday, Denham told the employees that he knew of the unionmeeting,that he would close the plant if they chose theUnion, that he would stop making ice cream and become adistributing plant in such an event, and that he would try togive them a Christmas bonus if they stayed out of theUnion; and shortly thereafter, a majority of the employeesvoted to stay out of the Union. As is more fully set forthbelow,Denham's conduct at the August8meeting wasviolative of the Act and I find that the employees' voteagainst theUnion on August 8 flowed directly from andwas coerced by Denham's unlawful conduct. That votethereforewas not a true indication of the employees'desires.29The Company's finalargumentisthat theUnion'sattitude with regard to the most favored employer clause inthe industry contract precluded good-faith collectivebargainingand has discharged the Company of its duty tobargain with the Union. A most favored employerclause,such as the one contained in the industry contract, canarguably have the practical effect of hamstringing a unionin itsbargaining with other employers. However, in theinstant case,Swift's refusal to sign any contract thatcontained a union-securityclauseand the Union's refusalbecause of the most favored employer clause to sign acontract without one resulted in exchanges of letters andother workingagreementsas set forth above. An amicablebargaining relationship evolved and it is not contended thateither refused to bargain. InDollyMadison Industries,182NLRB No. 147, the Board found th,.t a company'sinsistenceto the point of impasse on a most favoredemployer clause was not a violation of Section 8(a)(5) of theAct because such a clause was a mandatory subject ofbargaining. In that case, the clause was similar to the oneherein in that it provided that if the union entered into amore favorable agreement with a competitor of theemployer, the employer's collective-bargaining agreementwould be automatically amended so as to give the employerthe full benefit thereof. The Board has held that such aclause is not only lawful but a mandatory subject ofbargaining. It would be inconsistent to find that such aclause automatically prevents a union from bargaining ingood faith with other employers. The Company, rather thanattempting to test the Union's desire to bargain in goodfaith,prevented the issue from arising by refusing torecognize that the Union represented a majority of itsemployees.The Company cannot justify its refusal tobargain on the speculation that the Union, if it wereallowed the opportunity, might not have bargained in goodfaith. It is also noted that under theBurnscase the Unionwas not required to reopen the contract for negotiations butcould insist on the Company's adherence to the contractthat it had with Swift. Cf.Kota Division of Dura Corporation,a subsidiary of Walter Kiddy & Company, Inc.,182 NLRBNo 51.c.Conclusions as to successorshipFor the reasons set forth above, I find that the Companyis a successor-employer of a continuing business entity, thatthere are no unusual circumstances present that wouldexempt the Company from the obligations of a successor-employer as set out in theBurnscase,and that theCompany therefore had the duty to honor Swift'sbargaining obligations and contract with the Union and torefrain from making unilateral changes in the wages, hours,and working conditions of the employees. I further findthat by making unilateral changes with respect to wages,vacations,pensions,health insurance, seniority, andovertime, by refusing to acknowledge the Union as acollective-bargaining representative of the employees, andby refusing to adopt, honor, and enforce the contractbetween Swift and the Union, the Company violatedSection 8(a)(5) and (1) of the Act.Section XI(b) of the complaintallegesthat the Companyrefused to bargain by bargaining directly with employeesthrough King and Forsythe at the "insurance"meeting. Ido not believe that what occurred at that meeting canproperly be called individual bargaining. The Companyhad made a change and it was being announced at that timeto the employees. The fact that the employees were giventhe option of obtaining additionalinsurancefrom Forsytheon their own does not indicate that the Company wasbargaining individually with them. I therefore recommendthat the "direct bargaining" allegation in the complaint bedismissed.28 It is noted that Swift would have been in a poor position to raise anattack on its own bargaining obligation because of unlawful conduct inwhich it took part Denham stands in the place of Swift not only as asuccessor but as an individual who, as Swift's chief representative at theHanford plant, participated in such conduct Though in some cases therights of the employees might be the prime concern no matter who raisedthe issue, in this case Denham is pointing to misconduct in which heparticipated as a justification for reducing the pay and benefits of thoseemployees29The Company's contention that a lack of majority is shown byevidence that employee Leavens told Denham some time before that theemployees would not need the Union, and that a majority of the unitemployees at the insurance meeting of July 28 filled out companyinsurance forms, has little substance I found that Leavens did not makesuch a remark The signingof the insuranceapplication forms was merelyan acceptance by the employees of what the Company had done ratherthan an indication thattheyno longer desired to be represented by theUnion 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The alleged independent violationsof Section 8(a)(1) of the Acta.Impressionof surveillanceSection XII(b) of the complaint alleges that theCompanygave the employees the impression that it was engaging insurveillance of their union activities.The onlyevidence inthe record in support of this allegation is that relating to thestatement of Denham to the employees on August 8 that heknew of the union meeting the night before.It is noted thatbefore the meeting both Wills and Kikkert told him that ameeting was planned.Employees may well have volun-teered to him information about the meeting.Standingalone,Ido not believe that Denham's remark was eithercalculated to interfere,or would havethe likelyeffect ofinterfering,with rights of the employees by giving them theimpression that he was spying on their union activities. Itherefore recommend that that section of the complaint bedismissed.b.Threats and promisesSection XII(c) and(d) of the complaint allege that theCompany unlawfully threatened to close the plant andpromised wage increases to discourage union activity. Ihave found that at the August 8 meeting Denham did tellthe employees that he would close the plant if they chosetheUnion,that he would stop making ice cream andbecome a distributing plant in such an event and that hewould try to give them a Christmas bonus if they stayed outof the Union.Such a threat to close is not protected as freespeech.As the United States Supreme Court said inN. L. R. B. v. Gissel Packing Co.,395 U.S. 575 (1969):We therefore agree with the court below that"conveyance of the employer'sbelief,even thoughsincere, that unionization will or may result in theclosing of the plant is not a statement of fact unless,which is most improbable,the eventuality of closing iscapable of proof."397 F.2d, at 160.... As statedelsewhere,an employer is free only to tell "what hereasonablybelieveswillbe the likely economicconsequences of unionization that are outside hiscontrol," and not"threats of economic reprisal to betaken solely on his own volition."N.L.R.B.v. RiverTogs, Inc.,382 F.2d 198,202,. . . (C.A. 2d Cir. 1967).Equally valid was the finding by the court and theBoard that petitioner's statements and communicationswere not cast as a prediction of "demonstrableeconomic consequences,"397 F.2d at 160, . . . butrather as a threat of retaliatory action.. . .InParaniteWire&Cable Division,Essex Wire Corporation,164NLRB 319, the Board evaluated the free speechargument and concluded that an employer violated Section8(a)(1) of the Act by threatening to close the plant if theemployees did not ratify a contract.Ifind that Denham's threat to close the plant and tocease manufacturing ice cream if the employees chose theUnion was an unlawful threat of retaliatory action andinterfered,with,restrained,and coerced employees in therightsguaranteed to them by Section 7 of the Act inviolation of Section 8(a)(1) of the Act.Denham'sstatement that he would try to give theemployees a Christmas bonus if they stayed out of theUnion was a clear promise of benefit to discourage unionactivity.Though the promise was only that an effort wouldbe made to give the Christmas bonus rather than that thebonus would be given,the statement was nonetheless anunlawful interference with Section 7 rights and therefore aviolation of Section 8(a)(1) of the Act.c.InterrogationSection XII(e) of the complaint alleges thatthe Companyunlawfullyinterrogated employees.Withregard to theemployees' meeting after Denham's speech on August 8,the General Counsel has not established by a preponder-ance of the evidence that the Company sponsored or tookpart in the vote taken at that meeting.It was not establishedthat Nardini,who was present at the meeting,was either anagent or supervisor of the Company.No finding cantherefore bemade that the Company interrogated itsemployees through the voting at that meeting.However, Ihave found that at Denham'sAugust 8 meeting with theemployees he asked employee Garcia how she felt about"it" in the context of threats and promises which werekeyed toundermining the Union. In addition,on August11,Denham asked a number of employees at a meetinghow the employees stood and that his question was inreference to whethertheyhad chosen the Union.I find thatDenham's questioning of Garcia on August 8 and of otheremployees on August 11 was unlawful interrogation whichprobed into their union sentiments and interfered with theirrights under Section7 of the Actin violation of Section8(a)(1) of the Act.d.Conclusions as to the independent 8(a)(1)violationsIn sum,I find that on August 8 the Company threatenedto close the plant and become a distributing plant if itsemployees chose the Union,promised them benefits if theystayedout of the Union,and on August 8 and 11interrogated its employees concerning their union senti-ments, all in violation of Section 8(a)(1) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,occurring in connection with the Company'soperationsdescribed in section I, above,have a close,intimate, andsubstantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHavingfound that the Companyhas engaged in unfairlabor practicesviolativeof Section 8(a)(1) and(5) of theAct, I shallrecommend that it cease and desist therefrom THE DENHAM COMPANYand take certain affirmative action designed to effectuatethe policies of the Act.Having found that the Company is a successor to Swiftand as suchis bound by the contract that Swift had with theUnion, I shall recommend that the Company: cease anddesist from refusing to bargain with the Union and uponrequest bargain collectively with the Union as the exclusiverepresentative of all the employees in the unit set forthbelow;cease and desist from making unilateral changes inthe wages,hours, and conditions of employment of saidemployees in derogation of the rights of the Union and theemployees under the Act; and honor, adopt, and enforcethe contract between the Union and the Company'spredecessor,Swift.Ishallalso recommend that theCompany cancel the unilateral changes, give retroactiveeffect to the contract and make whole, with 6 percentinterest,employees for all losses suffered by reason of theCompany's unilateral changes and refusal to adopt, honor,and enforce the contract. As found above, that contractcovers wages and other money benefits to the employees.This "make whole" recommendation shall therefore applyto loss of wages,vacation benefits,and premiums forpension and health and welfare benefits. With regard to thepremiums on the pension plan, retroactive payments can bemade to the pension trust. With regard to the health andwelfare plan, the Company did supply some employer-paidcoverage. The employees will be made most nearly wholewith regard to the health and welfare benefits if theCompany pays to the employees that amount which theemployees contributed to the premiums to obtain familycoverage. In the event that any employee suffered a lossthat would have been covered under the health and welfareplan prior to the successorship but was not coveredthereafter, the employee can only be made whole by thepayment of that amount to him by the Company. Irecommendthat such payments be ordered.CONCLUSIONS OF LAWUpon the foregoing findings of fact and the entire recordin the case, I make the following conclusions of law:1.The Company is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(a) of the Act: All production andmaintenance employees and truckdrivers employed by theCompany at its Hanford plant,excluding office clericalemployees, guards, and supervisors as defined in the Act.4.By failing and refusing on or about July 28, 1969, andthereafter,tobargain with the Union as the exclusivebargaining representativeof the Company's employees intheabove-described appropriateunit,by unilaterallychanging wages, hours,and conditions of employment inderogation of the rights of the Union and the employeesunder the Act, and by failing to honor, adopt, and enforce447itscontractwith the Union as successor to Swift, theCompanyhas engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and 8(a)(1)of the Act. By the foregoing conduct, by telling employeesthat the plant would close if they chose the Union, that theCompany wouldstopmaking ice cream and become adistributing plant in such an event,and that an attemptwould be made to give the employees a Christmas bonus ifthey stayed out of the Union,and by interrogatingemployees concerning their union sympathies,the Compa-ny has interferedwith,restrained,and coerced itsemployees in the exercise of the rights guaranteed to themby Section 7 of the Act and therby has violated Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case,I recommendthat the Company, No H. Denham and GeraldineDenham, d/b/a The Denham Company, its agents,successors,and assigns, shall:1.Cease anddesist from:(a)Refusing to bargain collectively,upon request, withthe Unionas the exclusive bargaining representative of itsemployees in the above-described unit.(b) Unilaterallychanging wages, hours, or conditions ofemployment in derogation of the rights of the Union and itsemployees under the Act.(c)Refusing to adopt,honor,and enforce its contractwith the Union, as successor to Swift.(d) Threatening its employees to close the plant and tobecome a distributing plantif theychose the Union.(e) Promising its employees benefits if they stay out of theUnion.(f)Interrogating its employees about their unionsympathies.(g)In any manner interfering with,restraining,orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act.2.Take thefollowing affirmative actionwhich isnecessary to effectuate the policies of the Act:(a) Bargain collectively,upon request,with the Union.(b) Cancel the unilateral changes and honor,adopt, andenforce its contract with the Union,as successor to Swift,and give retroactive effect to the contract.(c)Make its employees whole for any losses they mayhave suffered by reason of its unilateral changes and failureto honor, adopt,and enforce the contract in the manner setforth in the section of this Decision entitled"The Remedy."(d)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll records and reports and other records necessary toascertain the amount due employees. 448DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Post at its Hanford, California, place of businesscopies of the attached notice marked "Appendix A.1130Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by theCompany's authorized representative, shall be posted bytheCompany immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Company to insure that said notice is notaltered, defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from the receipt of this decision, what steps have beentaken to comply therewith.31Dated:30 In the eventno exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and becomeits findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shallbe changed to read "Postedpursuant to a Judgmentof the United States Court of Appeals enforcingan Order of the National Labor Relations Board "31 In the event that thisRecommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within10days from the date of this Order, what steps theCompany has taken to comply therewith "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT refuse to bargain collectively, uponrequest,withCreamery Condensery Employees &Drivers Union, Local 517, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, as the exclusive bargaining representative ofour employees in the following appropriate unit:All our production and maintenance employeesand truckdrivers employed at our Hanford plant,excluding office clerical employees, guards andsupervisors as defined in the Act.WE WILL NOT unilaterally change wages, hours, orconditions of employment in derogation of the rights ofthe Union and our employees under the Act.WE WILLNOT refuse to adopt,honor,and enforce ourcontract with the Union,as successor to Swift & Co.WE WILL NOTthreaten to close our plant and tobecome a distributing plant if our employees choose theUnion.WE WILL NOTpromise our employees benefits if theystay out of the Union.WE WILL NOTinterrogate our employees about theirunion sympathies.WE WILLNOT in any manner interfere with,restrain,or coerce our employees in the exercise of their rights tojoin or assist the Union or otherwise engage in activitiesprotectedby the Act.WE WILLbargain collectively,upon request,with theUnion.WE WILL cancel the unilateral changes and honor,adopt,and enforce our contract with the Union assuccessor to Swift & Co.,and give retroactive effect tothe contract.WE WILLmake our employees whole for any lossestheymay have suffered by reason of our unilateralchanges and failure to honor,adopt,and enforce thatcontract with interest at 6 percent.DatedByNo H. DENHAM ANDGERALDINE A. DENHAM,D/B/A THE DENHAMCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047,San Francisco, California 94102, Telephone 556-0335.